Title: From Thomas Jefferson to Robert Wooding, 21 April 1781
From: Jefferson, Thomas
To: Wooding, Robert



Sir
In Council April 21st. 1781

The Prisoners of war should properly come addressed to yourself as County Lieutenant, the office of guarding and conducting them being of a military and not civil nature. I shall therefore be glad you would always receive them, from either the person who brings them, or from the Sheriff, or other to whom they are delivered and send them on under a proper Guard to Winchester and not to Albemarle; the latter post has for some time been broke up, a Circumstance probably not known to Genl. Greene.
This Duty may perhaps be fairly enough considered as a Tour, as I suppose it generally [to] be a March of a Month. You will be pleased to observe that there is in every County a Deputy Commissary to whom it will be proper for you to address orders for the supply of provisions as the Prisoners and guards proceed. What cannot be conveniently got from these Commissaries, must be impressed as directed in the Invasion Law. I am &c,

T. J.

